Title: From Thomas Jefferson to Joseph Miller, 12 May 1826
From: Jefferson, Thomas
To: Miller, Joseph


                        Sir
                        
                            Monticello Virginia
                            May 12. 26.
                    Your letter dated London Aug. 20. 1825 came to hand so long ago as Oct. 31. but considering impossible that a letter under that general address sent to such a city as London, should find you, I thought it useless to answer it. within a few days I learn that Genl Taylor of Norfolk was your father’s agent, and the only person who could give you a state of his affairs and that he knows your address. I therefore take the liberty of inclosing this and your letter to him with a request that he will give you the information desired. with the hope he will do this, accept my apology for this late answer. with the assurance of respect & best wishes.
                        Th: Jefferson